ACCEPTED
                                                                                          03-15-00348-CV
                                                                                                  5829557
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     6/25/2015 4:02:14 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK


                            No. 03-15-00348-CV
                 ______________________________________     FILED IN
                                                      3rd COURT OF APPEALS
                           COURT OF APPEALS               AUSTIN, TEXAS
                  THIRD JUDICIAL DISTRICT OF TEXAS6/25/2015 4:02:14 PM
                             AUSTIN, TEXAS              JEFFREY D. KYLE
                                                             Clerk
                 ______________________________________
                                TODD ENRIGHT
                                    Appellant,
                                        v.
  ASCLEPIUS PANACEA, LLC; ASCLEPIUS PANACEA GP, LLC; DAILY
     PHARMACY, LLC; DAILY PHARMACY GP, LLC; AND TOTH
     ENTERPRISES II, P .A. D/B/A VICTORY MEDICAL CENTER,
                                Appellees.
                 ______________________________________
                UNOPPOSED MOTION FOR EXTENSION
                OF TIME TO FILE BRIEF OF APPELLANT
                            TODD ENRIGHT
                 ______________________________________
                On Appeal from the 98th Judicial District Court
                            of Travis County, Texas
                      Trial Court No. D-1-GN-14-004689
       Hon. Gisela D. Triana of the 200th Judicial District Court, Presiding
                   __________________________________

TO THE HONORABLE COURT OF APPEALS:

      Appellant Todd Enright files this Unopposed Motion for Extension of Time

to File Brief of Appellant, and would show the Court as follows:

      1.    On June 3, 2015, Enright filed his Notice of Appeal of the district

court’s order denying Enright’s special appearance. The Clerk’s Record was filed

on June 15, 2015, and the Reporter’s Record was filed on June 17, 2015.
      2.      In accordance with the rules concerning an interlocutory appeal,

appellant’s brief is currently due on July 7, 2015. See Tex. R. App. P. 38.6(a).

      3.      Pursuant to Texas Rules of Appellate Procedure 10.5(b)(1) and

38.6(d), Enright requests a fourteen (14) day extension of time, to and including

July 21, 2015, to file his brief. This is the first motion for extension of time filed

by Enright.

      4.      As grounds for this extension, Enright requires additional time

because his lead counsel, Jennifer Poppe, has several other deadlines and

commitments during this period, including:

             a hearing on June 30, 2015, regarding In Re Conn’s Inc. Securities

              Litigation, Civil Action No. 4:14-cv-00548 in the United States

              District Court for the Southern District of Texas, Houston Division;

             a hearing on July 7, 2015, regarding Treppel v. Cohen et al., No. C.A.

              No. 9962-VCP in the Court of Chancery of the State of Delaware; and

             ongoing discovery and pretrial work in a number of cases.

      5.      In addition, counsel for Mr. Enright has previously existing personal

commitments during the holiday weekend immediately preceding the present

deadline.

      6.      Appellees do not oppose this Motion.




                                          2
       Wherefore, Appellant Enright prays that this Court grant this Unopposed

Motion for Extension of Time to File Brief of Appellant, extend his filing deadline

to and including July 21, 2015, and grant any such other relief to which he may be

justly entitled.



                                      Respectfully submitted,
                                      /s/ Jennifer B. Poppe
                                      Jennifer B. Poppe
                                      State Bar No. 24007855
                                      Jonah Jackson
                                      State Bar No. 24071450
                                      2801 Via Fortuna, Suite 100
                                      Austin, Texas 78746
                                      Telephone: (512) 542-8400
                                      Facsimile: (512) 542-8612
                                      jpoppe@velaw.com
                                      jjackson@velaw.com

                                      Attorneys for Appellant Todd Enright




                                        3
                     CERTIFICATE OF CONFERENCE


       On June 24, 2015, I conferred with Paul Matula, Counsel for Appellees, who
stated that he was not opposed to a fourteen (14) day extension of time for the
filing of appellant’s brief.



                                           /s/   Jonah Jackson
                                                 Jonah Jackson




                                       4
                       CERTIFICATE OF SERVICE
       The undersigned certifies that on the 25th day of June, 2015, a true and
correct copy of this motion was served on the following attorneys in accordance
with the requirements of the Texas Rules of Appellate Procedure via electronic
filing or email.

      Eric J. Taube
      Paul Matula
      Hohmann, Taube & Summers, LLP
      100 Congress Avenue, 18th Floor
      Austin, Texas 8701
      erict@hts-law.com
      paulm@hts-law.com


                                          /s/   Jonah Jackson
                                          Jonah Jackson




                                      5